

	

		III

		109th CONGRESS

		1st Session

		S. RES. 65

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Brownback (for

			 himself and Mr. McConnell) submitted the

			 following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Calling for the Government of Cambodia to

		  release Cheam Channy from prison, and for other purposes.

	

	

		Whereas, on February 3, 2005, the Cambodian National

			 Assembly voted in a closed-door session to strip the immunity of Sam Rainsy

			 Party opposition parliamentarians Sam Rainsy, Cheam Channy, and Chea

			 Poch;

		Whereas local and national press, foreign diplomats, and

			 other observers were refused entry into the National Assembly during the

			 vote;

		Whereas the stripping of the parliamentary immunity of Sam

			 Rainsy, Cheam Channy, and Chea Poch places the fate of these opposition

			 parliamentarians in the hands of a notoriously corrupt and politicized judicial

			 system;

		Whereas Sam Rainsy, Cheam Channy, and Chea Poch face

			 trumped-up charges of a highly political nature that are intended to silence

			 the democratic opposition;

		Whereas Cheam Channy is currently imprisoned in a military

			 jail and, in contravention of Cambodia law, is subject to the jurisdiction of

			 the Military Court in Cambodia;

		Whereas the National Assembly vote is yet another attempt

			 to intimidate the democratic opposition in Cambodia, attempts which include the

			 unsolved killing of political activists, including Chea Vichea and Om Radsady,

			 and unsolved attacks against peaceful and legal demonstrations, including the

			 grenade attack against the Khmer Nation Party in March 1997 during which an

			 American citizen was injured;

		Whereas the United States, United Nations, and other

			 organizations and individuals have strongly condemned the National Assembly

			 vote as a blow to the democratic development of Cambodia;

		Whereas international donors acknowledged during a

			 consultative group meeting in Phnom Penh, Cambodia, last month that

			 accountability and transparency are vital to the country’s economic and social

			 development;

		Whereas the National Assembly vote underscores the lack of

			 commitment of Prime Minster Hun Sen and National Assembly President Norodom

			 Ranariddh to democracy, accountability, transparency, and the rule of law in

			 Cambodia; and

		Whereas President George W. Bush issued a proclamation on

			 January 12, 2004, that entry into the United States should be denied to former

			 and current corrupt public officials and their families: Now therefore be

			 it

		

	

		That the Senate—

			(1)calls upon the

			 Government of Cambodia to immediately and unconditionally release Cheam

			 Channy;

			(2)calls upon the

			 Cambodian National Assembly to reverse its recent action to strip the immunity

			 of opposition parliamentarians Sam Rainsy, Cheam Channy, and Chea Poch;

			(3)urges the

			 Secretary of State, the Secretary-General of the United Nations, international

			 financial institutions, and democracies around the world to continue to

			 publicly and forcefully condemn the Cambodian National Assembly vote;

			(4)urges

			 international donors to consider imposing appropriate sanctions against the

			 National Assembly and the Government of Cambodia unless and until it reverses

			 its recent action;

			(5)calls upon the

			 Secretary of State to impose visa restrictions on members of the Cambodian

			 National Assembly and their families who voted to strip the immunity of Sam

			 Rainsy, Cheam Channy, and Chea Pok, consistent with the President’s

			 Proclamation of January 12, 2004, regarding the denial of visas to corrupt

			 public officials and their families; and

			(6)calls upon Prime

			 Minister Hun Sen and Cambodian National Assembly President Norodom Ranariddh to

			 cease and desist their efforts to undermine democracy, human rights, and the

			 rule of law in Cambodia.

			

